PER CURIAM.
This is the third appeal to this court of a guidelines departure sentence originally imposed in 1984. See Scott v. State, 508 So.2d 335 (Fla.1987); Scott v. State, 492 So.2d 448 (Fla. 1st DCA 1986); Scott v. State, 469 So.2d 865 (Fla. 1st DCA 1985). Because the latest sentence fails to properly reflect the exact amount of credit for time served to which Scott is entitled, we remand with directions that the sentence be corrected in this regard. The 20 year departure sentence is supported by a valid reason for departure, Scott’s creation of extreme risk to the safety of many citizens. Scurry v. State, 489 So.2d 25 (Fla.1986). Accordingly, on remand, the court shall correct the portion of the sentence providing credit for time served. In all other respects, the sentence is AFFIRMED.
THOMPSON, NIMMONS and BARFIELD, JJ., concur.